                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                              1/22/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SHAMIMA HOSSAIN,                                               :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-3441 (JLC)
                                                               :
BEST BUY STORES, LP,                                           :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a status conference today. As discussed, the Court will issue a separate

order referring the case to the Court-annexed Mediation Program to find a mutually convenient

date for the parties to conduct mediation in the first half of April 2020. In addition, IT IS

HEREBY ORDERED as follows:

        1. For the limited purposes discussed at today’s conference, the discovery deadline is

             extended to February 28, 2020.

        2. Within one week of completing mediation, the parties are directed to inform the Court

             by letter filed on the docket as to whether the case has been settled (or alternatively

             the parties can file a stipulation of dismissal). If the case has not settled, defendant

             may request a pre-motion conference letter to facilitate the scheduling of any

             dispositive motions (and plaintiff may respond to any pre-motion conference letter).

        SO ORDERED.

Dated: January 22, 2020
       New York, New York
